      Case 2:19-cr-00462-MHT-SMD Document 72 Filed 05/01/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA                      )
                                              )
                  v.                          )       CASE NO. 2:19-cr-00462-MHT
                                              )                (WO)
RICHARD O'NEIL HUGHES, JR.                    )

                              FINAL ORDER OF FORFEITURE

       Before the court is the government’s motion for a final order of forfeiture filed on April

30, 2021.

       On March 5, 2021, this court entered a preliminary order of forfeiture (Doc. 51) ordering

defendant Richard O'Neil Hughes, Jr. to forfeit his interest in a Glock, model GMBH 23, .40

caliber pistol, bearing serial number EAA709; and assorted ammunition.

       Publication of notice was not required pursuant to Rule G(4)(a) of the Supplemental Rules

for Admiralty or Maritime Claims and Asset Forfeiture Actions as the property is worth less than

$1,000 and the only potential claimant is the defendant. The government gave notice to defendant

Richard O'Neil Hughes, Jr. in the indictment (Doc. 1) that it would seek the forfeiture of all

property used or intended to be used in any manner or part to commit and to facilitate the

commission of the offenses in violation of 18 U.S.C. §§ 922(g)(1) and 924(c)(1)(A), and 21 U.S.C.

§ 841(a)(1).

      The court finds that the defendant has an interest in the property that is subject to forfeiture

pursuant 18 U.S.C. § 924(d)(1) by 28 U.S.C. § 2461(c), and that the govenrment has established

the requisite nexus between the property and such offenses in violation of 18 U.S.C.

§ 924(c)(1)(A).
      Case 2:19-cr-00462-MHT-SMD Document 72 Filed 05/01/21 Page 2 of 2




       Accordingly, it is hereby ORDERED that the government’s motion for a final order of

forfeiture (Doc. 71) is granted as follows:

       1.      The following property is hereby forfeited to the United States pursuant to 18

U.S.C. § 924(d)(1) by 28 U.S.C. § 2461(c): a Glock, model GMBH 23, .40 caliber pistol, bearing

serial number EAA709; and assorted ammunition.

       2.      All right, title, and interest to the property described above is hereby condemned,

forfeited, and vested in the United States and shall be disposed of according to law.

       3.      The United States District Court shall retain jurisdiction in the case for the purpose

of enforcing this order.

       4.      The clerk of the court shall forward a certified copy of this order to the United

States Attorney’s Office.

       SO ORDERED, this the 1st day of May, 2021.



                                                    /s/ Myron H. Thompson
                                                  UNITED STATES DISTRICT JUDGE




                                                 2
